Appeal from a judgment of the County Court of Chemung County (Castellino, *617J.), rendered November 18, 1994, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol.
In June 1994, defendant pleaded guilty to one count of the crime of operating a motor vehicle while under the influence of alcohol as a felony in full satisfaction of a four-count indictment. Defendant was subsequently sentenced to a prison term of 1 to 4 years.
Defendant appeals, contending that this sentence is harsh and excessive. We disagree. The record discloses that defendant has an extensive history of criminal convictions arising principally out of operating motor vehicles while under the influence of alcohol, including a conviction in Colorado for criminally negligent homicide. That defendant has continued to engage in such misconduct throughout a 25-year period leads to the conclusion that County Court did not abuse its discretion by imposing a sentence of incarceration (see, People v Daniger, 227 AD2d 846, 848; People v Supluski, 195 AD2d 628).
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.